PER CURIAM:
William Lebrón Andrew Church appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Church v. U.S. Gov’t, No. 3:07-cv-00129-HEH (E.D.Va. Jan. 29, 2008). We deny Church’s motions to appoint counsel and for other relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.